BRAY, J.
On this motion to dismiss the appeal on the ground that the notice of appeal was filed one day too late, we heretofore directed the superior court to determine the true date of entry of the judgment appealed from. (See Verdier v. Verdier, 118 Cal.App.2d 279 [257 P.2d 723].) Pursuant to such direction Honorable Herbert C. Kaufman, Judge of the San Francisco Superior Court, from and after a hearing held on July 22, 1953, found and determined that the true date of entry of judgment was October 17, 1952, instead of October 16th as theretofore certified, and made and filed an “Order Correcting Record of Entry of Judgment” showing October 17th as the true date. A certified copy of said order, together with a certificate of the clerk of said superior court certifying October 17th as the true date of entry, has been filed in this court. It appears therefrom that the notice of appeal was timely filed. Also, a consent to the denial of respondent’s motion to dismiss the appeal has been filed herein by respondent.
Respondent’s motion to dismiss the appeal is hereby denied.
Peters, P. J., and Wood (Fred B.), J., concurred.